EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
	In applicant’s claim amendment filed 6/16/2022, applicants added new claims 49-52. However, the claims as previously pending ended at claim 47. As such, applicants skipped claim 48 when adding new claims. In an effort to simplify prosecution, the examiner is renumbering the claims below to have new claim labeled as claim 49 changed to claim 48; new claim numbered as 50 changed to claim 49; new claim numbered as claim 51 changed to claim 50; new claim numbered as 51 changed to claim 50; new claim numbered as claim 52 changed to claim 51; and new claim numbered as claim 52 changed to cancelled.
The application has been amended as follows: 
	Claim 48 (New): The method of claim 35, wherein the patient is not a stem cell transplant recipient.

Claim 49 (Amended): The method of claim 35, wherein the patient is a stem cell transplant recipient.

Claim 50 (Amended): The method of claim 42, wherein the patient is not a stem cell transplant recipient.

Claim 51 (Amended): The method of claim 42, wherein the patient is a stem cell transplant recipient.

Claim 52 (Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The terminal disclaimer filed on 6/16/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,940,707 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As such, the double patenting rejection has been withdrawn. Additionally, applicant’s arguments as it relates to the obviousness rejection have been convincing. As applicants noted, one would have to make three specific selections from ‘832 to arrive at the present claims: the identity of the specific compound, the dosage presently claimed, and the specified oral route of administration. The examiner does not believe a trail was blazed to these specific requirements herein, and thus the present claims are novel over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623